DANAHER, Senior Circuit Judge
(concurring):
I concur in Judge Wright’s opinion. I submit my further comments only that, taken together, our respective texts may be the more explicit respecting electronic surveillance of conversations between the appellant Klein and James Skeens and his wife, Marsha.
One can only vaguely sense the magnitude of the bizarre conspiracy revealed by the record here. An investigation was conducted under the direct supervision of the United States Attorney. Charges by the professional burglar Barnes had involved police corruption. The total depredations ranged throughout the District of Columbia and its environs. The conspiratorial ring included Barnes, certain venal police officers, these appellants and other collaborators. One James Skeens came within the scope of the investigation. Skeens had been a customer of a jeweler, the appellant, Henry Klein. Skeens introduced the burglar Barnes to Klein who willingly became a fence. An arrangement was entered into as to the price Klein was to pay for stolen jewelry, and Klein, for his part, provided Barnes and other conspirators with the location of the residences of his own customers whose jewelry might be stolen.
As the investigation proceeded, Marsha Skeens met with the Assistant United States Attorney in charge of the investigation and with members of the investigating squad. She decided to coop*532erate, explaining that she thought she might be of assistance to her involved husband as well as to Barnes.
At a time when arrests had yet to be made, she participated in monitored phone calls with Klein on November 29 and December 21, 1965.
She ultimately persuaded her husband to become an informant, and conversations between Skeens and Klein were monitored on February 5 and February 7, 1966.
Prior to trial, the appellants moved to suppress the evidence gathered as a result of electronic surveillance. A court hearing was conducted in which both James Skeens and his wife Marsha testified as did various officers of the Metropolitan Police. The pre-trial judge expressly found that Skeens ancj his wife had prior knowledge of the intended surveillance and had given full consent that the conversations with Klein be monitored, recorded, and in due time, divulged.
The judge further concluded that there had been no violation of the Federal Communications Act and, in light of pre-Kate1 rulings, that no constitutional rights had been abridged.
The appellants here had relied principally upon the Kate case and on United States v. White (7th Cir.) 405 F.2d 838, cert. granted 394 U.S. 957, 89 S.Ct. 1305, 22 L.Ed.2d 559 (1969).2
Two months after the White decision, the Supreme Court released its opinion in Desist v. United States.3 There the Court held that Kate is to be applied only to cases in which the prosecution seeks to introduce the fruits of electronic surveillance conducted after December 18, 1967.
Then came our decision in Wallace v. United States 4 where Judges McGowan, Tamm and Leventhal considered the appeal of the police officers who had been involved in the Barnes-Klein conspiracy. There, also, were raised questions concerning certain face-to-face and telephone conversations between appellants Wallace and Donohue and' the same James Skeens about whom we have been writing. It was argued in the Wallace case that the recordings were inadmissible. Our court, however, pointed out:
“* * * The Supreme Court has now held that the exclusionary rule adopted in Katz shall not be applied to evidence obtained through electronic surveillance conducted before December 18, 1967, the date of the Katz decision, and the conversations involved here took place nearly two years before that date.” [Citing Desist v. United States, 394 U.S. 244, 89 S.Ct. 1030, 22 L.Ed.2d 248 and see Kaufer v. United States, 394 U.S. 458, 89 S.Ct. 1223, 22 L.Ed.2d 414]. See 412 F.2d at 1100.
The Second Circuit had previously decided Kaufer v. United States,5 and had expressly rejected the Seventh Circuit’s White decision. The Supreme Court in its affirmance in the Kaufer case expressly relied upon Desist v. United States, supra.6
*533So the basic question in this case involving burglaries of scores of homes in Washington and perhaps two million dollars in loot is now up to the Supreme Court. Obviously, both Klein and the Government are entitled to an immediate and final decision. The evidence overwhelmingly establishes the guilt of all the appellants, including Klein. I mention Klein specifically for the recorded conversations were his own, were conducted with willing informants, Skeens and Mrs. Skeens, in whom he had misplaced his confidence, and the recordings corroborated testimony of Barnes and others. Quite in accord with the law as it stood before Katz,7 there had been no trespass by the Government upon his person or his property.
Thus I agree that we should affirm the convictions of all named appellants.
I am authorized to state that Circuit Judge MacKINNON concurs in the foregoing opinion.

. Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967).


. The majority opinion of the Seventh Circuit noted that on its facts, On Lee v. United States, 343 U.S. 747, 72 S.Ct. 967, 96 L.Ed. 1270 (1952), “is directly in point and would control the disposition of this case if Katz had not supervened and if the Supreme Court had not on other occasions completely eroded the decisional basis of On Lee.” 405 F.2d 838 at 847.


. 394 U.S. 244, 89 S.Ct. 1030, 22 L.Ed.2d 248 (1969).


. 134 U.S.App.D.C. 50, 412 F.2d 1097 (1969). The Seventh Circuit came to a like conclusion in United States v. Teller, 412 F.2d 374, 377 (1969).


. 406 F.2d 550, affirmed 394 U.S. 458, 89 S.Ct. 1223, 22 L.Ed.2d 414, rehearing denied 395 U.S. 917, 89 S.Ct. 1741, 23 L.Ed.2d 232 (1969).


. The Tenth Circuit applying Desist noted that recordings involving one Epps had been made more than two years before December 18, 1967, and observed that it had first relied upon and had been “guided or perhaps misguided by *533Katz v. United States.” Doty v. United States, 416 F.2d 887, 893 (10 Cir. 1969).


. Even if it could be said that Katz here applies, it should be remembered that unlike this case, neither party to the conversations in Katz knew of or consented to the electronic surveillance.
Students of the problem will note the concurrence of Mr. Justice Black in Desist, supra, citing his dissent in Katz.